SUMMARY OPINION
SEDGWICK, Judge.
Appellant Mark Kluver was convicted of DWI under Minn.Stat. § 169.121, subd. 1(d) (Supp.1985). The arresting officer read Kluver the Minnesota implied consent advisory, which states that a driver is required to take a test to determine whether he or she is under the influence of alcohol or a controlled substance. Minn.Stat. § 169.123, subd. 2(b)(1) (Supp.1985). The officer did not inform Kluver that he had the right to refuse testing.
Kluver appeals, arguing that his due process rights were violated because' he was not informed that he had the right to refuse testing.
DECISION
This precise question was recently addressed by this court in State v. DeGier, 387 N.W.2d 227 (Minn.Ct.App.1986). In DeGier we held the implied consent advisory gives drivers adequate notice that they have the option, not the right, to refuse testing if they are willing to accept the consequences of refusal. Thus, Kluver’s due process argument is without merit.
Affirmed.